              Case 1:17-cr-00390-ELH Document 43 Filed 08/08/19 Page 1 of 1
                                              U.S. Department of Justice
                                                     United States Attorney
                                                     District of Maryland

Christopher J. Romano                                Suite 400                    DIRECT: 410-209-4907
Assistant United States Attorney                     36 S. Charles Street           MAIN: 410-209-4800
Christopher.Romano@usdoj.gov                         Baltimore, MD 21201-3119        FAX: 410-962-0717


                                    August 8, 2019
Via ECF
The Honorable Ellen L. Hollander
United States District Judge
United States Courthouse
101 W. Lombard St.
Baltimore, MD 21201                   Re: United States v. Stanley Lee Richardson
                                         Crim. No. ELH-17-0390
Dear Judge Hollander:

        I am writing to update the Court regarding the Defendant. As your Honor is
aware, the Defendant absconded while on pre-trial release. A federal arrest warrant was
issued. After speaking with the agents, I have been advised that the Defendant was
arrested in North Carolina and is being held on state charges there. Apparently, until the
state case is resolved, he will not be brought back to Maryland to face the charges in the
above-captioned matter. The federal arrest warrant has been lodged as a detainer.


                                             Very truly yours,

                                             Robert K. Hur
                                             United States Attorney

                                         By:_______/s/___________________
                                            Christopher J. Romano
                                            Assistant United States Attorney
cc: Warren Brown, Esq.
    (via ECF)
